The Court below having held a statute unconstitutional pursuant to which holding it sustained a bill in equity brought to enjoin the collection of a tax authorized by the statute, this Court by its judgment and opinion filed September 17, 1932, reversed the final decree rendered below enjoining the collection of the tax, but gave no direction for dismissal of the bill.
Appeals here in equity cases are under our system but steps in the cause (Palm Beach Estates versus Croker, decided at the present term, and cases cited therein), and when a final decree is reversed without directions to the court below to enter a particular decree or to dismiss the bill, the effect of the reversal is to remand the cause to the court below for further decree in accordance with and not inconsistent with, the ruling of the Supreme Court, with leave to the nisi prius court to take *Page 692 
such other and further proceedings in the cause as may be according to right and justice in arriving at another decree which will accord with the mandate of the appellate court in the premises.
Petition for rehearing denied.
BUFORD, C.J., AND WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.